CAUSE NO.


                                  IN THE

                         COURT OF CRIMINAL APPEALS

                               AUSTIN, TEXAS



                     LEONARD RAY JACKSON, relator         RECEIVED IN
                                                     COURT OF CRIMINAL APPEALS
                                    v.
                                                           MAY 18 2015
                      BEXAR COUNTY DISTRICT CLERK
                  IN HER OFFICIAL CAPACITY,respondent
                                                         Abe~ Acosta, Clerk

                         TRIAL CAUSE N0.2002CR5940
                                BEXAR COUNTY



                  PLANTIFFS ORIGINAL APPLICATION FOR
                           WRIT OF MANDAMUS


TO THE HONORABLE JUDGES OF SAID COURT:

COMES NOW, LEONARD RAY JACKSON,relator,pro-se in the above styled
and numbered cause of action and files this ORIGINAL APPLICATION
FOR WRIT OF MANDAMUS, pursuant to the TEXAS CODE OF CRIMINAL
PROCEDURE, and would show the court the following:

                                    I.

RELATOR
1.01   LEON.~RDRAY JACKSON,TDCJ0ll44255 is an offender incarcerated
       in the WALLACE UNIT, 1675 s.fm 3525,COLORADO CITY,TX.79512.
1.02 RELATOR has exhausted his remedies and has no other adequate
     remendy at law.
1.03 THE act sought to be compelled is ministerial, not discret-
     ionary in nature T.C.C.P. art.2.21 DUTY OF CLERKS requires
     respondent to immediately transmit to the court any motions
     filed under T.C.C.P. 2.2l(a)(l). HAD such documents been
     transmitted to the court by respondent as required by
     statute, relator would have received notice from the court.




                                    P.l
                               II.
RESPONDENT
2.01 Respondent, LIZZA MORENO, in her capacity as district clerk
     of BEXAR COUNTY,TEXAS. Has a ministrial duty to receive and
     file all papres in a criminal proceeding, and to perform all
     other duties imposed on the clerk by law pursuant to T.C.C.P
     art.2.21, and transmit to the court, any and all motions,
     answers filed, and certificate reciting the date upon which
     that finding ~as made by the convicting court. LIZZA MORENO,
     DISTRICT CLERK, may be served at her place of business at
     the following address, JUSTICE CENTER TOWER, 300 DOLOROSA ST
     4th FL.,SAN ANTONIO, TEXAS 78205.

                              III.

VIOLATIONS OF ART. 2.21 OF THE TEXAS CODE OF CRIMINAL PROCEDURE
3.01 The respondent violated art. 2.21 of the T.C.C.P. by failing
     to present to the court relator's motion received on 1/26/15
     @ 3:42pm, by certified mail receipt ps form 3811, article#
     7014/0150/001/7821/4427, any answers filed, and a certificate
     reciting the date upon which that finding was made by the
     court within the time prescribed by law and within a reason-
     able time from the date on which the documents were requested
     to be transmitted.

3.02 Request for the relator's motion, any answers filed, and a
     certificate reciting the date upon which that finding was
     made, were made by relator to LIZZA MORENO,DISTRICT CLERK,by
     certified mailed letter's dated 1/23/15; pursuant to art.2.21
     true and correct copies of the above letter's are attached
     hereto as exhibit's A-D and are incorporated by reference
     herein for all purposes.

3.03 To date the relator has received no response from respondent
     reguarding relator's request for transmittal of a copy of the
     MOTION FOR FULL ACCESS TO DISTRICT ATTORNEY FILES, any answers
     filed, and a certificate reciting the date upon which that
     finding was made by the court.

3.04 As is clear from relator's letters, relator has repeatedlly
     put respondent on notice that relator seek's the hearing of
     his motion, any answers filed, and a certificate reciting the
     date upon which that finding was made by the court. relator
     has gone well beyond any requirement or obligations imposed
     upon him by the TEXAS CODE OF CRIMINAL PROCEDURE. In contrast
     to relator's efforts, respondent, has wholly failed to comply
     with the TEXAS CODE OF CRIMINAL PROCEDURE, art. 2.2l(a)(l),




                               P.2
      is acting in bad faith, and has failed to afford relator
      the professional and common courtesy of any written responses
      to his correspondence and request.

3.05 AEticle 2.2l(a)(l) clearly states "In a criminal proceeding,a
     clerk of the District or County SALL: receive and file all
     papers [emphasis added]." Failure' of respondent to present the
     motion to the court violates the T.C.C.P. 2.2l(a)(l) and also
     state law as cited in state ex rel RODRIGUEZ V. MARQUEZ, 4
     S.W.3d 227(Tex.Crim.App.l999)-to obtain mandamus relief from
     this court, a relator must show:(l)a "clear" right to relief
     usually when the judicial conduct in question violates a
     "minsterial" duty, and (2) no adquate remendy at law to redress
     the alleged harm. see BUNTION v. HARMON, 827 S.W.2d 945,947
     (Tex.Cr.App.l992). Respondent is in violation of this procedure,
     ministeral duties, and the laws of the state.

                             PRAYER

Wherefore,Premises Considered, relator LEONARD RAY JACKSON,pro-se,
respectfully request a finding that the respondent did not present
the MOTION to the court that relator brought this litigation in
good faith and substanta~ly prevailed. Relator prays for an ORDER
directing respondent to present the MOTION FOR FULL ACCESS TO
DISTRICT ATTORNEY FILES to the court, any answers filed, and a
certificate reciting the date upon which that fjnding was made to
the court as directed in T.C.C.P. 2.2l(a)(l) and as requested in
relator's letters (EXHIBITS A-D).


                                       RESPECTFULLY SUBMITTED,




                                      LEONARD RAY JACKSON
                                      TDCJ#ll44255
                                      WALLACE UNIT
                                      1675 s.fm 3525
                                      COLORADO CITY, TX.79512




                               P.3
                                  AFFIDAVIT


I, LEONARD RAY JACKSON,TDCJ#ll44255, DO HEREBY SWEAR UNDER PENALTY
OF PERJURY, THAT THE FOREGOING INFORMATION IN THIS MOTION IS TRUE
AND CORRECT TO THE BEST OF MY MEMORY.

EXECUTED ON THIS THE    /'Ll£d
                       ~-~~~----·-- __ DAY   OF    AA
                                                  ~./~v~~~~y~_________ ,20l5.




                       eERTIFICATE OF SERVICE


  I HEREBY CERTIFY THAT A TRUE AND CORRECT COPY OF THE ABOVE
APPLICATION FOR WRIT OF MANDAMUS WAS SERVED ON LIZZA MORENO, AT
JUSTICE CENTER TOWER~300 DOLOROSA ST. 4th FL., SAN ANTONIO, TEXAS
78205,BY PLACING A COPY IN THE U.S. MAIL POSTAGE PRE-PAID, ON
THIS THE j-]12?! DAY OF .e1A('           , 2015.



                                                  ~~---------




                                       P.4
                       CAUSE N0.2002CR5940

STATE OF TEXAS                     §    IN THE DISTRICT COURT OF

v.                                 §    BEXAR COUNTY,TEXAS

LEONARD RAY JACKSON                §    175th JUDICIAL DISTRICT


        MOTION FOR FULL ACCESS TO DISTRICT ATTORNEY FILES


TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW,LEONARD RAY JACKSON,PETITIONER IN THE ABOVE CAUSE AND
FILES THIS MOTION FOR FULL ACCESS TO THE DISTRICT ATTORNEY FILE'S
AND WOULD SHOW THE COURT THE FOLLOWING:

                                I.

THE PETITIONER IS CURRENTLY BEING HELD AT THE TEXAS DEPARTMENT OF
CRIMINAL JUSTICE,WALLACE UNIT,l675 s.fm 3525,COLORADO CITY,TEXAS
79512.

                               II.

PETITIONER REQUEST A FULL AND COMPLETE COPY OF THE DISTRICT
ATTORNEY'S FILE IN CASE NO. 2002CR5940, UNDER THE TEXAS PUBLIC
INFORMATION ACT(FORMALLY THE TEXAS OPEN RECORDS ACT);. REFERR TO
CREEL V. DIST.ATTY.FOR MEDINA COUNTY,818 S.W.2d 45(Tex.l991).

                               III.

REGUARDING COST OF GATHERING AND PRODUCING THE REQUESTED PUBLIC
INFORMATION, YOU ARE TO DETERMINE THE LEAST EXPENSIVE METHOD OF
PROVIDING SUCH DISCLOSURE, AND YOU MUST COMPLY WITH THE GENERAL
SERVICES COMMISSION IN DETERMINING YOUR CHARGES, IF ANY (TEX.GOV.
CODE§552.262). THE CHARGES FOR PROVIDING COPIES OF PUBLIC INFOR-
MATION MAY NOT BE EXCESSIVE AND MAY NOT EXCEED THE ACTUAL COSTS
OF PRODUCING THE INFORMATION OR FOR MAKING PUBLIC INFORMATION
THAT EXISTS IN A PAPER RECORD AVAILABLE (TEX.GOV.CODE§552.262[a]).
YOU MUST ALSO MAKE REASONABLY EFFICIENT USE OF SUPPLIES AND OTHER
RESOURCES TO AVOID EXCESSIVE REPRODUCTION COST (TEX.GOV.CODE§552.
268).




                                                                  .......,
                                                                  2                     0
                                                                  &.oM                  C>
                                                                              mc:.t:
                                                                  
                                                                  z           >< _,
                                                                                 c..n ::t.•
                                                         fTl                 :":>::-JA-rj
                                                        -u       N           ;z:r;. J>-
                                                        c        cr          ~-~-                                 PRAYER

WHEREFORE,PREMISES CONSIDERED, PETITIONER PRAYS THAT THIS COURT
GRANT THIS MOTION AND ORDER THE DISTRICT ATTORNEY TO COPY .HIS
FILE THAT DEAL'S WITH THE VICTIM'S RELATIONSHIP TO THIS PETIT-
IONER AND REQUEST AN ITEMIZED LIST FO~ COST.


                                          RESPECTFULLY SUBMITTED,




                                          COLORADO CITY,TEXAS 79512




                        CERTIFICATE OF SERVICE


I HEREBY CERTIFY   THAT A TRUE AND CORRECT COPY OF THE ABOVE AND
FOREGOING MOTION   FOR FULL ACCESS TO THE DISTICT ATTORNEY'S FILES
WAS DELIVERED TO   THE OFFICE OF THE DISTRICT ATTORNEY FOR BEXAR
                             ')? ;t.'>         -
COUNTY,TEXAS, ON   THIS THE cz    SENDER: COMPLETE THIS SECTION                        .   '
         '                                ,.    ,,
    • Complete Items 1~ 2-, and 3.-Aiso complete
      Item 4 if Restricted Delivery Is desired •.
    • Print your name and address on the reverse
      so that we can return the card to you.
    • Attach this card to the back of the mailplece,
      or on the front If space permits.
                                                                  D. Is delivet"Y address different from Item 1?
    1. Article Addressed to:                                         If YES, enter delivery address below:
I~
!   .:,/..9...,/.-.f/..f   ~~~   /'1 r:..~-/~'-t
I !:).c;,:-~eL...-'nk
    /.D) /1/'~A-J ~;-L. ~,7                                      ·3. Servlca Type

.S-.:r.-..~ /-I~/1.::H.JJ;DJ 7"X                                     ScertlfiedMall
                                                                     [] Registered
                                                                                           [] Explesa Mall
                                                                                           !a-Return Receipt for Merchandise
J                                79:2D::::..-                        [] Insured Mall       []C.O.D.


    2.
         (Thmsfer from service lsbeJ) i
    PS Form       3811 ,_february 2004               Domestic Return Recelp~t--~-------'----:.c1025=9-=-=5-02-M-1540 •
            . ..-::-:~~~r.~4 :A·f':fT. ·t~l~~~


                                                            IIlii I
UNITED STATES:-r.9.S~'§ERVICE                                                          , .First-Class Mali .  1
                                                                                          Postage & Fees Paid1
                  26 .Jt.\N '1.5                                                        USPS                 ·
                                                                                        Permit No. G-.1('


        •. Sender:    Plea~e     print your name, address, and ZIP+4 in this box •




          1-tji'/'Y.;t.;:;~ UA~ c)~
           /~}:::{'         s.         /~3~~
          &~A~~                           &--( i IX.
                                                       7~~j~                                  -~,:-~}_
                               ' j,,   pill u•l Huljlp !111111' ll!IIII!•IIIIJI!II Ill lllll+h /
                                                                                1111